Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 06 May 2021 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Yin.
		
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 20, 28 and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yin et al. (US 2018/0324787).
Regarding claim 1, Yin discloses a method for wireless communications by a user equipment (UE) comprising: determining transmission resources for a service request (SR) for: a of the resources” as noted in Liu, para. 96 below, for example) and when the SR transmission collides with at least one uplink transmission (paras. 81-82; note: SR collision among URLLC and eMBB services), transmitting the SR transmission using the determined one or more transmission resources and dropping the at least one uplink transmission, dropping the SR transmission and transmitting the at least one uplink transmission, or transmitting the SR transmission and the at least one uplink transmission based on the one or more priority levels associated with the one or more transmission resources (para. 82; paras. 115 and 119; note: however characterized, the SR of the higher priority service is transmitted; para. 46; note: alternative joint coding/transmission of the SR and uplink transmission UCI). 
Regarding claim 2, Yin discloses the method of claim 1,  wherein the first type of service is an ultra-reliable low-latency communication (URLLC) service and the second type of service is an enhanced mobile broadband (eMBB) service (para. 82).
Regarding claim 20, Yin discloses an apparatus (figs. 1 and 12-13; note: UE) for wireless communications, comprising: means (para. 171) for determining one or more transmission resources for a service request (SR) for: a first type of service or a second type of service (paras. 81-82; note: URLLC and eMBB services; paras. 45, 47 and 62-63); determining one or more priority levels associated with the one or more transmission resources (para. 82; note: the determined priority levels of the respective services are associated in general with the resources that carry the services, a distinction from “determining priority levels of the resources”); and 
Regarding claim 28, Yin discloses an apparatus (figs. 1 and 12-13; note: UE) for wireless communications comprising a memory; and at least one processor coupled with a memory and configured to: (para. 171) determine one or more transmission resources for a service request (SR) for: a first type of service or a second type of service (paras. 81-82; note: URLLC and eMBB services; paras. 45, 47 and 62-63); determine one or more priority levels associated with the one or more transmission resources (para. 82; note: the determined priority levels of the respective services are associated in general with the resources that carry the services, a distinction from “determining priority levels of the resources”); and when the SR transmission collides with at least one uplink transmission (paras. 81-82; note: SR collision among URLLC and eMBB services), transmit the SR transmission using the determined one or more transmission resources and drop the at least one uplink transmission, drop the SR transmission and transmit the at least one uplink transmission, or transmit the SR transmission and the at least one uplink transmission based on the one or more priority levels associated with the one or more transmission resources (para. 82; paras. 115 and 119; note: however characterized, the SR of the 
Regarding claim 31, Yin discloses a non-transitory computer readable medium having computer executable code stored thereon for wireless communications (para. 171), comprising: code for determining one or more transmission resources for a service request (SR) for: a first type of service or a second type of service (paras. 81-82; note: URLLC and eMBB services; paras. 45, 47 and 62-63); code for determining one or more priority levels associated with the one or more transmission resources (para. 82; note: the determined priority levels of the respective services are associated in general with the resources that carry the services, a distinction from “determining priority levels of the resources”); and code, for when the SR transmission collides with at least one uplink transmission (paras. 81-82; note: SR collision among URLLC and eMBB services), transmitting the SR transmission using the determined one or more transmission resources and dropping the at least one uplink transmission, dropping the SR transmission and transmitting the at least one uplink transmission, or transmitting the SR transmission and the at least one uplink transmission based on the one or more priority levels associated with the one or more transmission resources (para. 82; paras. 115 and 119; note: however characterized, the SR of the higher priority service is transmitted; para. 46; note: alternative joint coding/transmission of the SR and uplink transmission UCI).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 3-6, 8, 21-23, 25 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Yin in view of Liu et al. (US 2020/0280427, as supported by its foreign priority document JP 2017-176818, figs. 4, 6-7 and 9).
Regarding claims 3 and 21, Yin does not disclose the method of claim 1 wherein determining the one or more transmission resources comprises, and apparatus of claim 20 wherein means for determining the one or more transmission resources comprises means for: determining a mapping of one or more medium access control (MAC) layer logical channels (LCHs) to one or more SR configuration indices; and determining a mapping of the one or more SR configuration indices to one or more physical layer (PHY) transmission resources. However, Liu discloses this feature (figs. 3-4, 6-7 and 9; note: SR resource having various time and frequency resources; paras. 98 and 100-101; note: logical channels mapped to SR resources mapped to physical channels, blocks of bits, offsets, etc. as represented by time / frequency resource elements (k, l)). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to determine a mapping of one or more medium access control (MAC) layer logical channels (LCHs) to one or more SR configuration indices and determine a mapping of the one or more SR configuration indices to one or more physical layer (PHY) transmission resources in the invention of Yin. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing physical (actual) resources for SR transmissions (Liu, figs. 3-4, 6-7 and 9; paras. 77, 91, 96, 98 and 100-101; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 4, Yin in view of Liu teaches and makes obvious the method of claim 3 as noted above, wherein the mapping of the one or more LCHs to the one or more SR configuration indices is based on the first type of service associated with the LCH (Yin, paras. 45 and 47; Liu, figs. 3-4 and paras. 3 and 96).
Regarding claim 5 and 22, Yin in view of Liu teaches and makes obvious the method of claim 3 and apparatus of claim 21 as noted above, wherein (means for) determining the mapping of the one or more SR configuration indices to the one or more PHY transmission resources comprises (means for) receiving radio resource control (RRC) signaling indicating the mapping of the one or more SR configuration indices to the one more PHY transmission resources (Liu, para. 89).
Regarding claim 6 and 23, Yin in view of Liu teaches and makes obvious the method of claim 3 and apparatus of claim 21 as noted above, wherein (means for) determining the one or more priority levels associated with the one or more transmission resources comprises: (means for) determining a priority level associated with each of the one or more LCHs (Liu, figs. 3-4 and para. 96); and (means for) determining the one or more priority levels associated with the one or more transmission resources based on the determined priority level associated with each of the one or more LCHs mapped to a given transmission resource (Liu, figs. 3-4, 6-7 and 9; note: SR resource having various time and frequency resources; para. 96, 98 and 100-101; note: the priority level of the LCHs; note: the claim does not recite “the priority level of the transmission resources” but only a priority level associated with the transmission resources).
Regarding claims 8 and 25, Yin in view of Liu teaches and makes obvious the method of claim 6 and apparatus of claim 23, further comprising (means for) receiving radio resource 
Regarding claim 32, Yin does not disclose the non-transitory computer readable medium of claim 31, wherein: code for determining the one or more transmission resources comprises: but Liu teaches, code for determining a mapping of one or more medium access control (MAC) layer logical channels (LCHs) to one or more SR configuration indices; and code for determining a mapping of the one or more SR configuration indices to one or more physical layer (PHY) transmission resources (figs. 3-4, 6-7 and 9; note: SR resource having various time and frequency resources; paras. 98 and 100-101; note: logical channels mapped to SR resources mapped to physical channels, blocks of bits, offsets, etc. as represented by time / frequency resource elements (k, l)); and code for determining the one or more priority levels associated with the one or more transmission resources comprises: code for determining a priority level associated with each of the one or more LCHs (Liu, figs. 3-4 and para. 96); and code for determining the one or more priority levels associated with the one or more transmission resources based on the determined one more priority levels associated with the one or more LCHs mapped to a given transmission resource (Liu, figs. 3-4, 6-7 and 9; note: SR resource having various time and frequency resources; para. 96, 98 and 100-101; note: the priority level of the LCHs; note: the claim does not recite “the priority level of the transmission resources” but only a priority level associated with the transmission resources). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have code for determining a mapping of one or more medium access control (MAC) layer logical channels (LCHs) to one or more SR configuration indices; and code for determining a mapping of the one or more SR configuration indices to one or more physical layer (PHY) transmission .

Allowable Subject Matter
Claims 7, 9, 13-15, 24 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-11, 26, 30 and 33 are allowed.

Conclusion
Dependent claims are rejected under 35 U.S.C 102 or 103 as set forth in this Office Action. Examiner prefers to consider under 37 C.F.R. 1.312 newly filed or amended dependent claims as related to rejections under 35 U.S.C. 102 or 103 in lieu of examining these dependent claim changes throughout prosecution of this application. Generally, Examiner will approve any post-allowance changes or additions to dependent claims if not subject to a new ground of rejection (MPEP 714.16 (I), “Where claims added by amendment under 37 CFR 1.312 are all of 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462